COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:      Deborah Jean Braniff v. Richard James Braniff

Appellate case number:    01-11-00174-CV; 01-11-00175-CV

Trial court case number: 2002-51181, 2010-70029

Trial court:              308th District Court of Harris County

        These cases involve appeals from a judgment signed on March 8, 2011 Appellant timely
filed her no.tice of appeal on March 2, 2011 See TEX. R. App. P 26.1, 27.1 (a). The record was
due on May 9, 2011 See TEX. R. App. P 4.1 (a), 35.1 The clerk’s record has been filed in both
cause numbers. The reporter’s record has not been filed.

        On July 13, 2012, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not made
arrangements to pay for the reporter’s record. The Clerk further notified appellant that unless
she provided proof of payment for preparation of the reporter’s record, proof of having made
payment arrangements for the reporter’s record, or a response showing that she was exempt from
paying for the reporter’s record by July 23, 2012, the Court might consider and decide only those
issues or points that do not require a reporter’s record. See TEX. R. App. P 37.3(c).

       Appellant has not provided the Court with evidence showing that she has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R.’. P 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. App. P 38.6(b).


Judge’s s gnature: /s/ Jim Sharp, Jr.
                    [] Acting individually   [--1 Acting for the Court

Date: August 6, 2012